 Case 1:18-cv-00120-RJJ-PJG ECF No. 41 filed 11/02/18 PageID.153 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



MALIBU MEDIA, LLC,

                Plaintiff,
                                                              CASE NO. 1:18-CV-120
v.
                                                              HON. ROBERT J. JONKER
JEFF VOS,

            Defendant
__________________________________/

                                              ORDER

        Defendant has filed yet another paper (ECF No. 38), which amounts to a request for

reconsideration of the Court’s earlier disposition of the case. In particular, Defendant believes he

asserted a counterclaim that this Court should adjudicate.         In fact, this Court has held—

repeatedly—that Defendant did not file a counterclaim, and that there is nothing left to adjudicate

in this case.

        Accordingly, Defendant’s latest motion (ECF No. 38) is DENIED. Plaintiff has filed a

response to Defendant’s latest motion, though Plaintiff has no obligation to do so under the Local

Rules. Plaintiff asks not only for a denial of the Defendant’s latest motion, but also for an

injunction against further such filings by the Defendant. The Court does not lightly enjoin anyone

from filing papers, and will not do so here. The Court does, however, sometimes impose monetary

sanctions on parties that abuse the filing process. Defendant’s behavior is approaching the

threshold for consideration of a sanction like that. Defendant should be guided accordingly.

        This case is over. If Defendant believes he has a claim against Plaintiff, he should file a

new lawsuit that properly asserts it. If he believes this Court erred, he should file an appeal. If he
 Case 1:18-cv-00120-RJJ-PJG ECF No. 41 filed 11/02/18 PageID.154 Page 2 of 2



has some other basis for relief that has not already been tried and rejected—repeatedly—he may,

of course file it. But simply repeating losing arguments in new filings is an abuse of the process

and may lead to an appropriate sanction.




Dated:     November 2, 2018                  /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
